EXAMINER’S COMMENTS
Response to Arguments
Applicant’s amendments to independent claims and arguments filed July 27, 2021 have been fully considered and are persuasive.  Rejections under 35 USC 103 have been withdrawn. 
Closest US Patent/US Patent Publications
Firmage, US 2007/0088652 recited in paper #20210422 mailed April 28, 2021, is the closest prior art. Firmage in view of Alba, US 2013/0179340 recited in paper #20210422 mailed April 28, 2021, is the closest prior art combination. Forward citations of Firmage and Alba failed to reveal closer prior art. Prior art cited during prosecution of Firmage and Alba failed to reveal closer prior art. Firmage alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Ui-Hoon, PTO-892 Item U, is the closest non-patent literature prior art. In Ui-Hoon, see at least:
ShopandBox prides itself on being a truly global online service as they have over 100 "boxers" in 28 countries. These are real people who are assigned to shoppers after they identify what they want. The boxers buy the goods in their country, and pack them to be sent via DHL to the shopper wherever he or she lives.
SINGAPORE startup Airfrov began in March 2015 after co-founder Cai Li found himself always buying beauty products, bags and unique local snacks for his girlfriend whenever he travelled. So he thought, wouldn't it be awesome if he could help others at the same time? Instead of the usual seller-listing marketplace, shoppers post requests which serve as "job ads" to travellers. An Airfrov request normally takes a week to be fulfilled, and if it's not, the request will be kept open for 30 days for other travellers to take up the task. "About 80 per cent of our requests receive offers from travellers," says Mr Cai. Travellers earn tips on top of the price paid for the requested item. Airfrov charges a service fee of seven per cent plus S$2 on top of the amount the customer is prepared to pay. The traveller deposits the goods at the Airfrov collection centre, and is paid only when the customer has acknowledged receipt. What are people buying? Beauty products from Japan and Korea, foodstuffs from all over the world, and limited edition collectibles from Japan. This year's bestsellers include Ichiran Ramen packets from Japan, Kraft Handi Snacks from the US, the limited edition Adidas 3D mesh bag which travellers brought back from Australia, Hong Kong and UK.
"Some buyers may have forgotten to buy a souvenir, or they're interested in buying limited edition products sold exclusively in Japan," he says. Personal Shopper Japan charges 10 per cent of the total item cost, with a minimum charge of 1,500 yen (S$19) for each store. So if you receive a Christmas gift pack of squid ink cheese crackers and green tea granola from Kyoto, you'll know the real truth: Santa's workshop isn't in the North Pole anymore - he's moved to cyberspace.
Ui-Hoon alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0086253 (Wu et al.) March 24, 2016, discloses: [0051] Therefore, the shopping systems and related methods for providing real-time transaction of the invention can automatically collect product information of stores in the vicinity of the buying helpers, and update the product list of the database in the server by using stores' information collected, thus providing real-time location dynamic product catalogue and achieving the goal of real-time transaction. Moreover, the shopping systems and related methods for providing real-time transaction of the invention can automatically collect surrogate shopping requests through buyer's electronic device, store that to the database in the remote server, and then further transmit that to the electronic device of possible buying helpers for display, so that all needs in the present database can be easily known by the possible buying helpers, and surrogate shopping service opportunities thus enhanced, thereby possible buying helpers are more willing to provide the surrogate shopping service. Furthermore, the shopping systems and related methods for providing real-time transaction of the invention can further provide information related to surrogate shopping list based on location information to cross border moving users, so that they are more willing to become buying helper, and able to dynamically provide personalized surrogate shopping information matched with the present conditions of the buying helper, provide different surrogate shopping choices for the buyer, able to satisfy the buyer with above mentioned information of applicableness, correctness and in-depth variety needs, thus promoting the surrogate shopping service more easily.
US 2020/0211133 (Sahagen) July 2, 2020, discloses: The present disclosure relates to methods and systems for providing automated real estate ownership mobility. More specifically embodiments of the present invention are directed to a system and method for providing users of the system to identify, select and transact in real estate without need to execute a physical sale of the underlying real estate assets. Further, embodiments of the present invention allow for transactions in fractional, defined fractional and whole portions of a real estate units, in one, two or n-way sales.
PR Newswire, PTO-892 Item V, discloses: Based in the United States, Global Shopal is a company dedicated to providing a new style of U.S. shopping experiences and cross-border shopping solutions to customers worldwide. Global Shopal will provide personal shopper and package-forwarding services to customers worldwide. They will also launch several B2C stores, selling baby, fashion, and lifestyle items directly to Chinese consumers. What is seemingly quite special of Global Shopal is the fact that they will partner up with professional personal shoppers and fashion icons to provide consumers with comprehensive U.S. shopping guides and tips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/
Primary Examiner, Art Unit 3684                                                                                                                                                                                                   October 27 2021